UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 02-7458



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


KEVIN ADRIAN    COX,   a/k/a    Roundman,    a/k/a
Fatboy,

                                                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (CR-94-
454-PJM, CA-00-2984-PJM)


Submitted:   March 6, 2003                    Decided:   March 13, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Cox, Appellant Pro Se. Stuart A. Berman, Assistant United
States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kevin Adrian Cox seeks to appeal the district court’s order

denying relief on his motion filed under 28 U.S.C. § 2255 (2000).

We have independently reviewed the record and conclude that Cox has

not made a substantial showing of the denial of a constitutional

right.   See Miller-El v. Cockrell,          U.S.      , 2003 WL 431659

(U.S. Feb. 25, 2003) (No. 01-7662), at *10. In addition, we decline

to address issues raised for the first time on appeal.        See Muth v.

United States, 1 F.3d 246, 250 (4th Cir. 1993).         Accordingly, we

deny a certificate of appealability and dismiss the appeal. See 28

U.S.C. § 2253(c) (2000).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not    aid   the

decisional process.




                                                                  DISMISSED




                                    2